                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

        Plaintiff,

v.

1.      JAYSON JEFFREY PENN,
2.      MIKELL REEVE FRIES,
3.      SCOTT JAMES BRADY,
4.      ROGER BORN AUSTIN,
5.      TIMOTHY MULRENIN,
6.      WILLIAM VINCENT KANTOLA,
7.      JIMMIE LEE LITTLE,
8.      WILLIAM WADE LOVETTE,
9.      GARY BRIAN ROBERTS, and
10.     RICKIE PATTERSON BLAKE,

        Defendants.



     DEFENDANTS’ JOINT MOTION FOR IDENTIFICATION OF EVIDENCE WHICH
       THE GOVERNMENT INTENDS TO USE IN ITS CASE-IN-CHIEF AT TRIAL
                      AND BRIEF IN SUPPORT THEREOF


        Defendants Gary Brian Roberts, Jayson Jeffrey Penn, Mikell Reeve Fries, Scott James

Brady, Roger Born Austin, Timothy Mulrenin, William Vincent Kantola, Jimmie Lee Little,

William Wade Lovette, and Rickie Patterson Blake file this Joint Motion for Identification of

Evidence Which The Government Intends to Use in Its Case-In-Chief at Trial and Brief in Support

Thereof, and respectfully move, pursuant to Federal Rule of Criminal Procedure 16(a)(1)(E), for

an order from the Court directing the Government to identify the specific evidence which it intends

to use in its case-in-chief in the trial in this action by September 1, 2021.

                                                  -1-
                                       I. INTRODUCTION

       The deadline for the parties to file pretrial motions in this action has arrived. See Doc. #

264, p. 5. The trial in this action is set to commence in less than three months, and the Trial

Preparation Conference is scheduled for a little more than ten weeks from the date of this filing.

Id. at 5-6. As late as May, the trial in this matter was set to commence next week. Id. at 5.

       In spite of these deadlines, the Government has continued its rolling production of

discovery to the defendants. On July 16, 2021, and July 20, 2021, the Government produced more

than 100,000 additional documents to the defense, and on July 19, 2021, the Government sent a

60-page letter to counsel for the defendants, pursuant to Federal Rules of Criminal Procedure 16(a)

and 26.2, 18 U.S.C. § 3500, and Brady v. Maryland, 373 U.S. 83 (1963). The letter summarizes

extensive evidence obtained by the Government during the course of its investigation. The total

number of documents disgorged by the Government onto the defense has now exceeded 14 million.

       Mr. Roberts, Mr. Penn, Mr. Fries, Mr. Brady, Mr. Austin, Mr. Mulrenin, Mr. Kantola, Mr.

Little, Mr. Lovette, and Mr. Blake (collectively “Defendants”) possess a Sixth Amendment right

to a fair trial and to present a defense. See United States v. Bradshaw, 580 F.3d 1129, 1135 (10th

Cir. 2009) (quoting United States v. Serrano, 406 F.3d 1208, 1214–1215 (10th Cir. 2005)). In view

of these rights, and the Government’s voluminous and ongoing production of discovery in this

case, the Court possesses highly compelling grounds to order the Government to identify well in

advance of trial the specific evidence it intends to introduce in its case-in-chief. The adversary

system is not “‘a poker game in which players enjoy an absolute right always to conceal their cards

until played.’” Wardius v. Oregon, 412 U.S. 470, 474 (1973) (quoting Williams v. Florida, 399

U.S. 78, 82 (1970)). Defendants should not be denied a fair trial and prejudiced in his ability to


                                                 -2-
defend themselves at trial by the Government’s strategy of inundating the Defendants with massive

waves of alleged evidence.

                          II. APPLICABLE LAW AND ARGUMENT

       Federal Rule of Criminal Procedure 16(a)(1)(E) requires the Government to produce to a

defendant items within the Government’s possession, custody, or control where the “(i) the item

is material to preparing the defense; [or] (ii) the government intends to use the item in its case-in-

chief at trial” Fed.R.Crim.P. 16(a)(1)(E). Rule 16(a)(1)(E) does not, on its face, require the

government to identify the evidence which it intends to use the item in its case-in-chief at trial. See

id. The Government is presently not required to identify the exhibits it will introduce at trial until

two days prior to the Trial Preparation Conference. See Practice Standards (Criminal Cases), Chief

Judge Philip A. Brimmer, United States District Court, District of Colorado, § IV(A)(2) (December

1, 2020).

       As the Supreme Court has observed, however, “the ends of justice [are] best [ ] served by

a system of liberal discovery which gives both parties the maximum possible amount of

information with which to prepare their cases and thereby reduces the possibility of surprise at

trial.” Wardius v. Oregon, 412 U.S. 470, 473 (1973) (citing Brennan, The Criminal Prosecution:

Sporting Event or Quest for Truth?, 1963 Wash.U.L.Q. 279; American Bar Association Project on

Standards for Criminal Justice, Discovery and Procedure Before Trial 23-43 (Approved Draft

1970); Goldstein, The State and the Accused: Balance of Advantage in Criminal Procedure, 69

Yale L.J. 1149 (1960)).

       Furthermore, while some courts have denied general disclosure motions in other cases, see

United States v. Flores, No. 19-CR-522-WJM, 2020 WL 3129173, at *4 (D. Colo. June 12, 2020)


                                                 -3-
(denying the defendant’s motion when government already identified case-in-chief information);

United States v. Alvarez-Gonzalez, No. 12-CR-00242-WJM, 2013 WL 4883054, at *3 (D. Colo.

Sept. 12, 2013), those courts have noted that they “can appreciate that there may be beneficial

reasons to require the Government to more specifically identify the evidence it intends to use

earlier in the discovery process,” Alvarez-Gonzalez, 2013 WL 4883054, at *3.

       The Court plainly possesses authority to order the Government to make early disclosure of

the evidence which it intends to use in its case-in-chief at trial. “[B]ased on the policy concerns of

[Federal Rule of Criminal Procedure] 16 and principles of fairness, it is within a district court’s

authority to direct the Government to identify the documents it intends to rely on in its case in

chief.” United States v. Giffen, 379 F.Supp.2d 337, 344 (S.D.N.Y. 2004) (citing United States v.

Upton, 856 F.Supp. 727, 748 (E.D.N.Y. 1994); United States v. Turkish, 458 F.Supp. 874, 882

(S.D.N.Y. 1978)). The Federal Rules themselves furthermore allude to a trial court’s authority to

order such early notice, as evidenced by Federal Rule of Criminal Procedure 12(b)(4), which

provides that:

       At the arraignment or as soon afterward as practicable, the defendant may, in order
       to have an opportunity to move to suppress evidence under Rule 12(b)(3)(C),
       request notice of the government’s intent to use (in its evidence-in-chief at trial)
       any evidence that the defendant may be entitled to discover under Rule 16.

Fed. R. Crim. P. 12(b)(4)(B).

       Other courts have held that it is proper to require the Government to identify the documents

or evidence which it intends to use in its case-in-chief at trial in cases with voluminous documents

or evidence. See United States v. Poindexter, 727 F. Supp. 1470, 1484 (D.D.C. 1989) (ordering

the government to identify with specificity its case-in-chief documents, finding that there was no

reason why the government “cannot be more specific as to which documents it currently intends

                                                 -4-
to use, and there are many reasons, grounded in fairness to the defendant, the protection of his

rights, and not least Rule 16(a)(1)(C), why it should”); Turkish, 458 F.Supp. at 882 (ordering the

government to afford the defendants an opportunity to inspect and copy all documents under the

control of the government which “are intended for use by the government as evidence in chief at

the trial”).

          Directing the Government to disclose the specific evidence that it intends to use in its case-

in-chief is supported by United States v. Upton, 856 F. Supp. 727 (E.D.N.Y. 1994), in which the

government indicted a dozen individuals on charges of falsifying of airplane maintenance records,

and the government produced “thousands” of pieces of paper to the defendants, id. at 733, 747.

The trial court granted the defendants’ motion requesting that the government identify which

documents it planned to rely upon at trial, stating that “[t]he purpose of requiring the government

to identify which documents it will rely upon at trial in a situation such as this—where there are

thousands of documents—is to allow the defendant to adequately prepare his or her defense.” Id.

at 748.

          In the instant case, the Court has even stronger grounds to require the prosecution to

disclose the specific evidence it intends to introduce during its case-in-chief at trial. The amount

of alleged evidence that the Government has dumped upon the Defendants currently consists of

over 14 million documents and is mounting. The Government’s ongoing productions force counsel

for the Defendants to divert from preparing to meet the Government’s case at trial in order to

review massive amounts of additional evidence. The Government has buried the Defendants in

mountains of alleged evidence, the vast majority of which is irrelevant and only an infinitesimal

fraction of which the Government can credibly be expected to introduce in any trial of this case.


                                                   -5-
       The Court should find that Defendants are entitled to notice of the specific items which the

Government intends to introduce in its case-in-chief at trial in order to enable Defendants to

adequately prepare their defenses and to help to ensure that the Defendants receive a fair trial. The

Defendants should not “be kept in the dark until trial…” Upton, 856 F. Supp. at 748. Considering

the Government’s haphazard approach to discovery in this complex criminal matter, Defendants’

request for identification of the evidence that the Government intends to use in its case-in-chief at

trial is reasonable, will aid in streamlining the issues for trial, and will promote judicial economy.

Accordingly, the Court should issue an order directing the Government to identify the specific

evidence which it intends to use in its case-in-chief by September 1, 2021.

                                        III. CONCLUSION

       Based upon the authorities and grounds set forth herein, Defendants Gary Brian Roberts,

Jayson Jeffrey Penn, Mikell Reeve Fries, Scott James Brady, Roger Born Austin, Timothy

Mulrenin, William Vincent Kantola, Jimmie Lee Little, William Wade Lovette, and Rickie

Patterson Blake respectfully request that the Court grant Defendants’ Motion for Identification of

Evidence Which The Government Intends to Use in Its Case-In-Chief at Trial, and that the Court

issue an order directing the Government to identify the specific evidence which it intends to use

in its case-in-chief in the trial in this action by September 1, 2021.




                                                  -6-
     Respectfully submitted, this 26th day of July, 2021.

s/ Craig A. Gillen_______________________      s/ Michael F. Tubach______________
Craig A. Gillen                                Michael F. Tubach
GILLEN WITHERS & LAKE, LLC                     O'MELVENY & MYERS LLP
400 Galleria Parkway                           Two Embarcadero Center
Ste 1920                                       28th Floor
Atlanta, Georgia 30339                         San Francisco, California 94111
Telephone: 404-842-9700                        Telephone: 415-984-8876
Email: cgillen@gwllawfirm.com                  Email: mtubach@omm.com
Counsel for Gary Brian Roberts                 Counsel for Jayson Jeffrey Penn

s/ Richard K. Kornfeld ________________        s/ Bryan B. Lavine __________________
Richard K. Kornfeld                            Bryan B. Lavine
Recht & Kornfeld, P.C.                         Troutman Pepper Hamilton Sanders LLP
1600 Stout Street                              600 Peachtree Street N.E.
Suite 1400                                     Suite 3000
Denver, Colorado 80202                         Atlanta, Georgia 30308
Telephone: 303-573-1900                        Telephone: 404-885-3170
Email: rick@rklawpc.com                        Email: bryan.lavine@troutman.com
Counsel for Mikell Reeve Fries                 Counsel for Scott James Brady

s/ Elizabeth B. Prewitt___________________     s/ Michael S. Feldberg___________________
Elizabeth B. Prewitt                           Michael S. Feldberg
LATHAM & WATKINS LLP                           REICHMAN JORGENSEN LEHMAN &
555 11th Street, N.W.                          FELDBERG LLP
Suite 1000                                     750 Third Avenue
Washington, DC 20004                           24th Floor
Telephone: 202-637-2200                        New York, New York 10017
Email: elizabeth.prewitt@lw.com                Telephone: 212-381-4970
Counsel for Timothy Mulrenin                   Email: mfeldberg@reichmanjorgensen.com
                                               Counsel for Roger Born Austin

s/ James A. Backstrom___________________       /s John Anderson Fagg, Jr._______________
James A. Backstrom                             John Anderson Fagg, Jr.
JAMES A. BACKSTROM, COUNSELLOR                 MOORE & VAN ALLEN PLLC
AT LAW                                         100 North Tryon Street
1515 Market Street                             Suite 4700
Suite 1200                                     Charlotte, North Carolina 28202
Philadelphia, Pennsylvania 19102               Telephone: 704-331-1117
Telephone: 215-864-7797                        Email: johnfagg@mvalaw.com
Email: jabber@backstromlaw.com                 Counsel for William Wade Lovette
Counsel for William Vincent Kantola


                                             -7-
s/ Mark A. Byrne_______________________     s/ Barry J. Pollack______________________
Mark A. Byrne                               Barry J. Pollack
BYRNE & NIXON LLP                           ROBBINS RUSSELL ENGLERT ORSECK
888 West Sixth Street                       & UNTEREINER LLP
Suite 1100                                  2000 K Street N.W.
Los Angeles, California 90017               4th Floor
Telephone: 213-620-8003                     Washington, DC 20006
Email: markbyrne@byrnenixon.com             Telephone: 202-775-4514
Counsel for Jimmie Lee Little               Email: bpollack@robbinsrussell.com
                                            Counsel for Rickie Patterson Blake




                                          -8-
                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of July, 2021, I electronically filed the foregoing

DEFENDANTS’ JOINT MOTION FOR IDENTIFICATION OF EVIDENCE WHICH

THE GOVERNMENT INTENDS TO USE IN ITS CASE-IN-CHIEF AT TRIAL AND

BRIEF IN SUPPORT THEREOF with the Clerk of Court using the CM/ECF system which will

send notification of such filing to all listed parties.

                                                      s/ Craig A. Gillen_______________________
                                                      Craig A. Gillen
                                                      GILLEN WITHERS & LAKE, LLC
                                                      400 Galleria Parkway
                                                      Ste 1920
                                                      Atlanta, Georgia 30339
                                                      Telephone: 404-842-9700
                                                      Email: cgillen@gwllawfirm.com
                                                      Counsel for Gary Brian Roberts




                                                   -9-
